Title: From Thomas Jefferson to Dangirard & De Vernon, 17 August 1786
From: Jefferson, Thomas
To: Dangirard & De Vernon




Paris. Aug. 17. 1786.

There appears to be due to Mark & co. for Messrs. de Vernon & Danguard



Principal
Interest to Dec. 31. 1785
Principal in livres
Interest to Dec. 31. 85


From the treasury of the United States
4691 7/90
281.46.d.
       ₶ S
       ₶ S





24,628. 4
 1,477.13


From the treasuryof Virginia
   £ s d
 £





1823.5.4
632.16
32,818.16
11,390. 8





57,477.
12,868. 1


Besides this, Mark & co. have received from the treasury of the U.S. the interest on 48917/90D from the respective dates at which the sums were placed therein up to the 31st. Dec. 1784. amounting to 1550 Dollars or 8137₶10s. As to the 4691 7/90 Dollars = 24,628₶4s due from the U.S. it bears an annual interest of 281.46 Doll. = 1477₶13s which appears to have been regularly paid. As to the 1823£-5s-4d = 32,818₶16s principal and 632£-16s = 11,390₶8s. interest due from the state of Virginia, I know not the reason why the whole interest and a part of the principal have not been paid; as it appears by the letter of Mr. Bannister and other information I have received that the principal of that debt is in a course of paiment. The whole will probably be  discharged in a very few years. I would advise Messrs. Danguard and DeVernon to execute a power of Attorney in the form I send them, leaving a blank for the attorney’s name. That I will send to Mr. Bannister praying him to insert the name of some trust-worthy attorney. This will authorize that attorney to call Messrs. Mark Nephew & co. to account, and in the mean time stay the paiment of any more money to them. If Mark, nephew & co. have not made themselves citizens of any of the American states, this matter will be determined summarily before Mr. Oster the French consul residing in Virginia; but if Mark has made himself a citizen, it must be decided in the courts of justice of the country, in which case it may require a couple of years to settle it. The power of attorney, of which I send a form, must be signed by Messrs. Danguard & de Vernon before a Notary, and there must be a certificate that the person is a Notary, which certificate must be signed by the Prevot de Marchands of Paris with the seal of his office. Besides this, these gentlemen should draw up a full state of their case, and prepare authentic vouchers to support it, and send them to their attorney.

Th: Jefferson



Enclosure
Know all men by these presents that we [here insert the name of Messrs. Danguard & de Vernon] subjects of his most christian majesty the king of France, and inhabitants of the said kingdom, have constituted and appointed of thecommonwealth of Virginia our lawful attorney, for us and in our names to sue for, recover, and receive all sums of money or other property of ours in the hands of Messrs. Marc. nephew & co. as also to sollicit from the Loan Office of the United states of America and from the Loan office of the commonwealth of Virginia all sums of money lodged in either of them, in our own names, or in the names of Marc nephew & Co. or in any other name in our behalf, and all sums of interest due or to become due thereon; and for such monies or other property recovered or received from the said Marc nephew & co. or from either of the said loan offices to give sufficient acquittances on our behalf: and we hereby confirm whatever our said attorney shall do by virtue of this power as fully as if done by ourselves; hereby revoking all former powers given to the said Marc, nephew & co. or to any other person touching the premises. In witness whereof we have hereto set our hands and seals at Paris in the kingdom of Francethis dayof 1786.

